Eccleston, J.,
delivered the opinion of this court.
In the court below the application for a mandamus was opposed by the respondent upon three grounds.
The first related to the form of the certificate of qualification in regard to the oath of office.
The second denied that the oath had been taken in proper time.
Both of these were decided in favor of the petitioner, and we do not consider them before us on his appeal, inasmuch as we approve of the refusal to order the mandamus, on account of the third objection, which relates to the bond alone.
This objection is, that the bond was approved by the Governor, whereas its approval should have been by the committees of the Senate and House of Representatives on the Library.
For the reasons assigned by the judge on this point, we think he was right in refusing to issue the mandamus. But to avoid misapprehension from this approval of the reasoning of the judge below, we deem it proper to say, that, in our opinion, the bond of the petitioner could not -be legally approved by the committees on the Library, except during the session of the Legislature. Committees have no power to act as such during the recess of the Legislature, unless they are authorized specially to do so. In the case before us, there does not appear any authority of the committee on the Library to act during the recess.
When this case was before us at a previous term, (5 Md. *483Rep.,) the question now determined was not presented for our consideration.

Judgment affirmed,.